Citation Nr: 0121642	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  98-12 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for right knee disability, 
including as secondary to service-connected left knee 
patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from February 1990 to July 
1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1998 rating decision from the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO), which found that new and material evidence adequate to 
reopen the veteran's claim for service connection for a right 
knee condition had not been submitted.  A notice of 
disagreement was received in June 1998; a statement of the 
case was issued in July 1998; and a substantive appeal was 
received in July 1998.  The veteran testified at a Board 
hearing at the RO in June 1999.

In an October 18, 1999, decision, the Board found that new 
and material evidence had been received to reopen the 
veteran's claim of entitlement to service connection for 
right knee disability.  However, the Board denied that claim 
as not well-grounded.  The veteran appealed this 
determination to the United States Court of Appeals 
for Veterans Claims (Court).  In a December 2000 Unopposed 
Motion for Remand and to Stay Proceedings (Motion), the 
Secretary of VA sought a remand of the case due to the recent 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-576, 114 Stat. 2096, (2000), which 
eliminated the concept of a well-grounded claim.  By Order 
dated January 24, 2001, the Court vacated that part of the 
October 18, 1999, Board decision which found the veteran's 
claim to be not well-grounded.  The Court further remanded 
the case for readjudication in light of the new legislation. 


REMAND

As noted in the Motion, there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The Board notes that contentions advanced by the veteran and 
by his representative are to the effect that the veteran 
suffers from right knee disability which is either related to 
his service-connected left knee patellofemoral syndrome or to 
a separate right knee injury during service.  The Board 
believes that a medical etiology opinion is required in such 
a case under the newly enacted VCAA.

Accordingly, this case is REMANDED for the following actions:

1. The RO should review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
is accomplished. 

2. The RO should make another attempt to 
locate and obtain any additional original 
service medical records through official 
channels.

3. The RO should request the veteran to 
identify all medical care providers who 
have treated him for his right knee 
disorder since his discharge from service 
in July 1993.  After securing the 
necessary release, the RO should obtain 
any such records which are not already in 
the claims file.  Any additional 
pertinent VA medical records should also 
be obtained and made of record. 

4. The RO should arrange for an examination 
of the veteran by an appropriate VA 
specialist for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of any right 
knee disorder.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
perform any special testing necessary to 
provide an assessment of the veteran' s 
condition.  The examiner should clearly 
report any right knee disorder(s) found 
to be present.  As to each disorder 
found, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that such right knee 
disorder is a result of any incident of 
his active military service, or was 
caused by or aggravated by his service-
connected left knee disability.  

5. The RO should then review the expanded 
record and determine if service 
connection for right knee disability is 
warranted on either a direct or a 
secondary basis (including by aggravation 
under Allen v. Brown, 7 Vet.App. 439 
(1995)).  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case.  After they are 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



